Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group 1 (stent embodiment)
Species 1a: Figures 2-4 (axial loop structures)
Species 1b: Figures 5-7 (fins)
Species 1c: Figure 8 (filament)

Group 2 (presence of polymeric coating)
Species 2a: there is a polymeric coating
Species 2b: there is no polymeric coating

If species 1b is elected, one of the following should also be elected: 
Sub-species 1b1: spacer fins are aligned axially 
Sub-species 1b2: spacer fins are aligned perpendicularly to an axis
Sub-species 1b3: spacer fins are formed at an acute angle with respect to the axis

If species 1b is elected, one of the following should also be elected: 
Sub-species 1b4: spacer fins are triangular
Sub-species 1b5: spacer fins are round
Sub-species 1b6: spacer fins are square

Group 3 (expandable metal structure)
Species 3a: the metal structure is laser cut from a tube
Species 3b: the metal structure is wound metal
Species 3c: the metal structure is braided metal

If species 1b is elected, one of the following should also be elected: 
Species 1b7: the spacer fins are formed by placing a biodegradable cap on a protruding portion of the metal structure  (Fig 7)
Species 1b8: the spacer fins are secured to a polymer coating and extend above the outer surface of the expandable metal structure and are of a different material than the metal structure (Fig 5)
Species 1b9: the spacer fins are encapsulated within a polymeric coating and are of a different material than the metal structure (Fig 6)

 The species are independent or distinct because the claims to such species, and/or the disclosure relating to such species, refer to the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, searching for fins or filaments or loops, along with each of their distinct structural variations and methods of attachment, would require different search queries and entries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             02/08/22